Citation Nr: 0610570	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-11 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for epididymo-orchitis 
(claimed as a painful penis and testicles).

3.  Entitlement to service connection for psoriasis, to 
include as secondary to exposure to herbicide agents (Agent 
Orange).

4.  Entitlement to service connection for rheumatoid 
arthritis (claimed as swelling of the hands and feet).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to April 
1966.

This appeal arose before the Board of Veterans' Appeals 
(Board) from November 2002 and March 2003 rating decisions of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  In January 2004, the veteran testified at a personal 
hearing at the RO.  The case is now before the Board for 
appellate consideration.

The issue of entitlement to an evaluation in excess of 30 
percent for the service-connected PTSD is addressed in the 
Remand portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification when further action is 
required on the part of the appellant.


FINDINGS OF FACT

1.  The veteran does not suffer from epididymo-orchitis which 
can be related to his period of service.

2.  The veteran has not been shown to suffer from a skin 
disorder, diagnosed as psoriasis, which can be related to his 
period of service, to include on the basis of any exposure to 
herbicide agents.

3.  The veteran has not been shown to suffer from rheumatoid 
arthritis, claimed as swelling of the hands and feet, which 
can be related to his period of service.  


CONCLUSIONS OF LAW

1.  Chronic epididymo-orchitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303(b) 
(2005).

2.  Psoriasis was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.307(a)(6)(iii), 3.309(e) 
(2005).

3.  Rheumatoid arthritis, claimed as swelling of the hands 
and feet, was not incurred in or aggravated by service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In the instant case, the veteran filed his claim in May 2002.  
In July 2002, the RO sent the veteran a VCAA notification 
letter.  This informed him of what was needed to substantiate 
his claims.  He was informed of what information and evidence 
he should submit and what evidence and information VA would 
obtain in his behalf.  He was told that he could submit any 
evidence relevant to his claims.  He was sent an additional 
duty to assist letter in June 2003; he responded that he had 
no further information to submit.  Finally, he was sent two 
statements of the case (SOC) in January 2004; each of these 
contained the provisions of 38 C.F.R. § 3.159, the regulation 
that implemented the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.

Moreover, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1369, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims for service connection are being 
denied, no rating or effective date will be assigned, and 
therefore any notice deficiencies are moot.

Therefore, the Board finds that the veteran has been provided 
with adequate notice of the notification and assistance 
provisions of the VCAA; as a consequence, the Board may 
proceed to the merits of the veteran's claims.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R.§ 3.303(b) (2005).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime after January 1, 1947, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection due to herbicide exposure for certain 
listed diseases that become manifest to a compensable degree 
during a claimant's lifetime or within the time limits 
established in law for specific diseases.  Service connection 
on a presumptive Agent Orange basis is available for 
chloracne or other acneform disease consistent with chloracne 
under current law. 38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 
3.309(e) (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

A.  Epididymo-orchitis (claimed as painful testicles and 
penis)

The veteran's service medical records (SMRs) contain one 
notation of a complaint, in December 1964, of an irritated 
area, the size of a 25-cent coin, on the left testicle.  
However, there was no diagnosis of epididymo-orchitis made 
during service.  Subsequently, the March 1966 separation 
medical examination was normal.

An April 28, 2000, private hospital report notes the 
veteran's complaints of swelling of the penis and scrotum, 
since noon of that day.  He said that he was able to urinate, 
but that the stream was not as strong.  The impression was of 
an allergic reaction.  Epididymo-orchitis was not diagnosed.  

A VA treatment record from March 2003 again noted the 
veteran's complaint of swelling of the genitals.  It was 
noted that he had had allergic reactions in the past.

The veteran testified at a personal hearing at the RO in 
January 2004.  He stated that he had first developed swelling 
of the genitals approximately 5 to 6 years before.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for epididymo-orchitis 
(claimed as pain and swelling of the penis and testicles) is 
not warranted.  There is no indication in the objective 
medical record that the veteran suffers from epididymo-
orchitis which has been related to his period of service.  
The Board observes that this claimed disorder was not 
diagnosed during service, nor is there any current diagnosis 
of the condition.  Rather, the complaints that the veteran 
had concerning swelling of the penis in April 2000 were 
reported as related to an acute allergic reaction and not to 
any underlying disease process.  Therefore, there is no basis 
in the record upon which to award service connection for 
epididymo-orchitis.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for epididymo-
orchitis.

B.  Psoriasis

The veteran's SMRs indicate that he was diagnosed with acne 
vulgaris at the time of his entrance onto active duty; this 
disorder was noted in the December 1962 entrance examination.  
He also sought periodic treatment for this condition while on 
active duty.  Significantly, psoriasis was not diagnosed 
during service.

The veteran was first seen in 2000 for complaints of a rash, 
manifested by pruritic lesions on his hands.  Since that 
time, he has been diagnosed with psoriasis.  There are 
multiple private and VA outpatient treatment records which 
confirm this diagnosis.  These include pathology reports 
which showed a diagnosis of psoriasis.

The veteran testified at a personal hearing at the RO in 
January 2004.  He stated that his condition had begun about 
five years before.  He stated that his duties during service 
included removing ordnance from planes that had probably 
flown through Agent Orange.  He expressed his belief that his 
skin condition might be related to exposure by that means.  

Upon careful review of the evidence of record, the Board 
finds that service connection for psoriasis has not been 
established.  There is no indication that this disorder, 
which was first diagnosed in 2000, was present in service.  
Nor has the veteran presented any objective medical evidence 
that would establish an etiological link between his 
currently diagnosed psoriasis and his period of service.  

The veteran has also claimed that his diagnosed psoriasis is 
related to exposure to Agent Orange in service.  The Board 
notes that the veteran served in Vietnam from June 4 to July 
13, 1964; from August 4 to September 21, 1964; and from 
October 29 to November 23, 1964.  Therefore, he may be 
presumed to have been exposed to Agent Orange, under 
38 C.F.R. § 3.307(a)(6)(iii).  However, the veteran does not 
currently suffer from a disease which has been found to be 
presumptively related to such exposure.  See 38 C.F.R. 
§ 3.309(e).  While he has been diagnosed with psoriasis, this 
condition is not one of the diseases listed as being related 
to Agent Orange exposure.  He has never been diagnosed with 
chloracne or other acneform disease consistent with 
chloracne.  Therefore, service connection on a presumptive 
basis has not been demonstrated.  Nor has the veteran 
submitted any objective evidence that would suggest an 
etiological relationship between his diagnosed psoriasis and 
Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) (which held that a claimant is not precluded 
from establishing service connection for a disease with proof 
of direct causation).  

While the veteran has expressed his personal belief that 
there is a relationship between his psoriasis and exposure to 
herbicides in service, he is not competent, as a layperson, 
to render a medical opinion as to causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for psoriasis.

C.  Rheumatoid arthritis (claimed as swelling of the feet and 
hands)

The SMRs do not contain any complaints of, or treatment for, 
swelling of the hands and feet.  The entrance medical 
examination conducted in December 1962 and the separation 
examination performed in March 1966 found that his joints and 
extremities were within normal limits.

On April 10, 2000, the veteran was seen at a private facility 
complaining of swelling of the feet.  It was determined that 
he was likely suffering from an acute allergic reaction.  
Private treatment records from 2001 and 2002 show treatment 
for onychomycosis of the great toes (a fungal infection).  

A March 2003 VA treatment record noted his complaints of 
swelling of the hands.  A January 2004 treatment note noted 
his complaints of migratory joint pains.  He stated that he 
had been diagnosed with arthritis of unknown etiology.

The veteran then testified at a personal hearing at the RO in 
January 2004.  He stated that swelling of the feet and hands 
had been present for the past 5 or 6 years.  

Based upon careful review of the evidence of record, we find 
that service connection for rheumatoid arthritis (claimed as 
swelling of the hands and feet) has not been established.  It 
is noted that the service medical records are completely 
silent as to any complaints of arthritis, manifested by 
swelling of the hands and/or feet.  The first mention of 
these complaints was not made until, at the earliest, 2000.  
Therefore, there is no indication that any arthritis 
(manifested by swelling of the hands and feet) was either 
present during service or to a compensable degree within one 
year of his separation from service.  In addition, the 
veteran has not presented any objective medical evidence that 
would suggest a relationship between any currently diagnosed 
arthritis and his period of service.  Therefore, service 
connection on either a direct or a presumptive basis has not 
been demonstrated, and the preponderance of the evidence is 
against the claim.


ORDER

Entitlement to service connection for epididymo-orchitis 
(claimed as a painful penis and testicles) is denied.

Entitlement to service connection for psoriasis, to include 
as secondary to exposure to herbicide agents (Agent Orange) 
is denied.

Entitlement to service connection for rheumatoid arthritis 
(claimed as swelling of the hands and feet) is denied.



REMAND

The veteran has asserted that his service-connected PTSD is 
more disabling than the current disability evaluation would 
suggest.  He has stated that he suffers from depression and 
anxiety, as well as nightmares, flashbacks, intrusive 
thoughts, and difficulty sleeping.  Therefore, he seeks an 
increased evaluation.

During his January 2004 hearing testimony, the veteran stated 
that for the past year he had receiving treatment from the 
Dallas VA Medical Center for his PTSD.  There is only one 
treatment note from September 2003 in the claims folder.  The 
Board finds that it must be ascertained whether there are 
additional treatment records available that should obtained 
prior to a final determination of the claim.  

In addition, the veteran's PTSD was last examined by VA in 
September 2002.  Given the time that has elapsed since that 
examination, and in light of the fact that there appear to be 
additional treatment records that should be reviewed by an 
examiner, the Board finds that another VA examination would 
be helpful in this case.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) (where an increased rating is at issue, the 
present level of the veteran's disability is the primary 
concern).  

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the potential 
consequences of failing to so report.  See 38 C.F.R. § 3.655 
(2005).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Dallas VA Medical Center's 
Mental Health Clinic and request that they 
provide copies of the veteran's treatment 
records developed between January 2003 and 
the present.

2.  Once the above-requested development has 
been completed and after the records have 
been associated with the claims folder, 
arrange for the veteran to undergo a 
psychiatric examination in order to ascertain 
the current nature and degree of severity of 
the service-connected PTSD.  The claims 
folder must be made available to the examiner 
for review in conjunction with the 
examination.  The examination report should 
include a Global Assessment of Functioning 
(GAF) score, as well as a narrative statement 
as to the significance of the score assigned.  
An estimate as to the GAF score for the 
preceding year should also be provided.  A 
complete rationale for any opinions expressed 
should be included.

3.  Following completion of the above-
requested development, the veteran's claim 
for an increased evaluation for the service-
connected PTSD must be readjudicated.  If the 
decision remains adverse to the veteran, he 
and his representative must be provided with 
a Supplemental statement of the case (SSOC) 
and an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


